Case 1:18-cr-20953-MGC DOCUMYGR F MINUTES Docket 01/08/2020 Page 1 of age 1

Magistrate Judge Jonathan Goodman
King Building Courtroom 11-3 Date: 1/8/20 Time: 10:00 a.m.
Defendant: TERRANCE REYNOLDS(B) _J##: 19478-104_ Case #: 18-20953-CR-COOKE

AUSA: Mac kenzje@ Du Gr Attorney: ANTONIO VALIENTE

Violation: CONSPIRACY AGAINST RIGHTS/DEPRIVATION OF RIGHTS UNDER COLOR OF LAW

 

 

 

 

 

 

 

 

 

 

 

Proceeding: Arraignment on Superseding Indictment CJA Appt:
Bond/PTD Held: © Yes © No Recommended Bond:
Bond Set at: $100K PSB Co-signed by:
Surrender and/or do not obtain passports/travel docs Language: English

 

 

Report to PTS as directed/or x’s a week/month by lbisposition:
phone: x’s a week/month in person

a ” i
Random urine testing by Pretrial Services LLAA “AQ KE
7

Treatment as deemed necessary

Gl

 

 

 

Refrain from excessive use of alcohol
Readine of Indictment Waived

Not Guilty plea entered
Maintain or seek full-time employment/education wD ial Gemanded

 

Participate in mental health assessment & treatment

 

No contact with victims/witnesses

 

No firearms

 

Not to encumber property

 

May not visit transportation establishments

 

Home Confinement/Electronic Monitoring and/or

 

OHO ABAAAAO A

Curfew pm to am, paid by

 

Allowances: Medical needs, court appearances, attorney visits,
religious, employment

 

 

 

 

 

 

 

 

 

Travel extended to: Time from taday to excluded
Other: from Speedy Trial Clock
NEXT COURT APPEARANCE pate: Time: Judge: Place:

 

Report RE Counsel:
PTD/Bond Hearing:

Prelim/Arraign or Removal:

 

 

 

Status Conference RE:

D.A.R. {0.00 So Time in Court: HUN, ’

 
